
	

114 HR 888 IH: Subsidy Reserve Act of 2015
U.S. House of Representatives
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 888
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2015
			Mr. Capuano introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Dodd-Frank Wall Street Reform and Consumer Protection Act to require certain
			 systemically important entities to account for the financial benefit they
			 receive as a result of the expectations on the part of shareholders,
			 creditors, and counterparties of such entities that the Government will
			 shield them from losses in the event of failure, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Subsidy Reserve Act of 2015. 2.Subsidy reserveSection 165 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5365) is amended by adding at the end the following:
			
				(l)Subsidy Reserve
 (1)In generalEach nonbank financial company supervised by the Board of Governors and each bank holding company with total consolidated assets equal to or greater than $500,000,000,000 shall establish and maintain a capital account called the Subsidy Reserve.
 (2)Computation of benefitThe Board of Governors shall, in consultation with the Council and the Office of Financial Research, and after notice and opportunity for a hearing, establish a formula for determining the financial benefit received by a company described under paragraph (1) as a result of the expectations on the part of shareholders, creditors, and counterparties of such company that the Government will shield such shareholders, creditors, and counterparties from losses in the event of the failure of such company.
 (3)Subsidy Reserve amountThe Board of Governors shall require each company described under paragraph (1) to annually apply the formula established under paragraph (2) to its annual financial statement and maintain the resulting amount in the company’s Subsidy Reserve, in addition to any amounts so maintained from previous years.
 (4)Use of Subsidy Reserve amountsThe amount of funds in the Subsidy Reserve may only be decreased if a company makes a sale of assets, spins off a subsidiary, or makes a similar divestiture, in which case the Subsidy Reserve may only be decreased in an amount, as determined by the Board of Governors, that reflects the amount of such sale, spin off, or similar divestiture, either on a pro rata basis or according to the risk weighting of the property sold, spun off, or divested.
 (5)Treatment of Subsidy Reserve amountsAmounts in the Subsidy Reserve may be taken into account when determining the capital of a company for purposes of meeting any regulatory capital requirements.
 (6)RulemakingThe Board of Governors may issue such regulations and orders as it considers necessary to carry out this subsection..
		
